     Case 2:18-cv-04311-SJO-AGR Document 23 Filed 11/20/18 Page 1 of 3 Page ID #:110




1
      Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
2     Law Offices of Todd M. Friedman, P.C.
3     21550 Oxnard Street Suite 780
      Woodland Hills, CA 91367
4
      Phone: (877) 206-4741
5     Fax: (866) 633-0228
6
      tfriedman@toddflaw.com
      Attorney for Plaintiff
7

8
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
9

10    EDDIE CRESSY, individually and          )      Case No.
      on behalf of all others similarly       )
11                                                    2:18-cv-04311-SJO-AGR
      situated,                               )
12                                            )
      Plaintiff,                              )      JOINT STIPULATION TO
13
                                              )      DISMISS PLAINTIFF’S
14    vs.                                     )      INDIVIDUAL CLAIMS WITH
      SEPTIC MAXX LLC;                        )      PREJUDICE AND THE ACTION
15
      SEPTIC SAVIOR, LLC; and DOES 1 )               WITHOUT PREJUDICE
16
      through 10, inclusive, and each of them,)
17                                            )
      Defendants.
18
                                              )

19
            NOW COME THE PARTIES by and through their attorneys to respectfully
20
      move this Honorable Court to dismiss this matter with prejudice as to Plaintiff’s
21
      individual claims and without prejudice as to the putative Class pursuant to
22
      Federal Rules of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own
23
      costs and attorney fees. A proposed order has been concurrently submitted to
24
      this Court via email.
25
            Respectfully submitted this 20th Day of November, 2018,
26

27                                           By: s/Adrian R. Bacon Esq.
28
                                               ADRIAN R. BACON
                                               Attorney for Plaintiff


                                       Stipulation to Dismiss- 1
     Case 2:18-cv-04311-SJO-AGR Document 23 Filed 11/20/18 Page 2 of 3 Page ID #:111




1

2

3                                              By: s/Lawrence K. Iglesias , Esq.
                                                 Lawrence K. Iglesias
4
                                                 Attorney for Defendant
5

6

7
                                     Signature Certification

8
             Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative

9      Policies and Procedures Manual, I hereby certify that the content of this
10     document is acceptable to counsel for Defendant and that I have obtained their
11     authorization to affix their electronic signature to this document.
12
      Dated: November 20 2018 LAW OFFICES OF TODD M. FRIEDMAN, P.C.
13

14
                                     By: _s/ Adrian R. Bacon
15                                       Adrian R. Bacon ESQ.
16                                         Attorney for Plaintiff
17

18

19

20

21

22

23

24

25

26

27

28




                                        Stipulation to Dismiss- 2
     Case 2:18-cv-04311-SJO-AGR Document 23 Filed 11/20/18 Page 3 of 3 Page ID #:112




1     Filed electronically on this 20th Day of November, 2018, with:
2
      Notification sent electronically via the Court’s ECF system to:
3

4     Honorable Judge of the Court
      United States District Court
5

6     All Counsel of Record as Recorded On The Electronic Service List.
7
      This 20th Day of November, 2018.
8
      s/Adrian R. Bacon
9     ADRIAN R. BACON
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Stipulation to Dismiss- 3
